Citation Nr: 0533399	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  99-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
compression injury to the spinal column.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a 
varicocelectomy.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from July 1985 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  During the pendency of the veteran's 
appeal, his claims folder was transferred to the RO in 
Cleveland, Ohio.

The veteran's case was remanded to afford him an opportunity 
to testify at a Travel Board hearing in December 2004.  The 
RO wrote to the veteran and asked that he confirm his desire 
to have the hearing in December 2004.  Associated with the 
claims folder is a Report of Contact dated February 14, 2005.  
The veteran was advised that he was scheduled for a hearing 
on March 16, 2005.  He informed the VA service representative 
that he would not travel from his home to the RO in Cleveland 
for the hearing.  The veteran was informed that he did not 
have to report for a hearing if he felt that all the evidence 
pertinent to his case had been submitted.  The VA service 
representative noted that the veteran provided permission to 
have his case forwarded to the Board for adjudication.  In 
light of the veteran's refusal to report for his hearing and 
his assent to have his case forwarded to the Board, his 
request for a Travel Board hearing is considered to be 
withdrawn and his case will be reviewed based on the evidence 
of record.  38 C.F.R. § 20.704(e) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served on active duty from July 1985 to August 
1992.  He submitted his claim for entitlement to service 
connection for the issues on appeal in May 1999.  He included 
copies of pertinent service medical record (SMRs) entries 
that he wanted to be considered by VA.  The records covered a 
period from April 1990 to January 1997.

The veteran's DD 214 reflects that he was released from 
active duty to the Naval Reserve in August 1992.  His status 
was as a commissioned officer in the Naval Reserve Ready 
Reserve.  The DD 214 indicated that he was transferred to the 
Naval Reserve Personnel Center, New Orleans, Louisiana.  The 
veteran reported on his VA Form 21-526 that he was in the 
inactive reserve.  

The veteran's SMRs have not been located.  The RO contacted 
the National Personnel Records Center (NPRC) to obtain the 
veteran's SMRs in June 1999.  The NPRC responded in September 
1999 that no records were on file.  The NPRC advised that 
medical records before January 31, 1994, are provided by the 
Naval Reserve Personnel Center.  It appears that the RO 
submitted a request to the personnel center for records in 
March 2001.  However, there is no indication of a reply in 
the claims folder.  

In addition, the SMRs submitted by the veteran include two 
entries from January 1997, a period over four years after his 
release from active duty, that show that he was evaluated for 
an annual interval aeromedical evaluation at a naval air 
station.  He was determined to be physically qualified and 
aeronautically adapted for duties as a naval flight officer.  
The veteran's DD 214 shows that he served as an airborne 
radio intercept officer for over 5 years.  Thus this entry 
appears to indicate that the veteran was performing reserve 
aviation-related duty in Texas when he was examined in 1997.

As it appears that the veteran may be currently serving in 
the Naval Reserve, a new request for his SMRs must be made.  
Even if the veteran is not currently serving in the Naval 
Reserve, a request for his SMRs must be made to the personnel 
center as indicated by the NPRC and any response documented.  
See 38 C.F.R. § 3.159(c)(2) (2005).

Further, the veteran is claiming entitlement to service 
connection for hearing loss and tinnitus.  The current 
evidence of record, by way of SMRs, shows the results of two 
audiograms that do not satisfy the threshold requirements for 
a hearing loss disability as required by 38 C.F.R. § 3.385 
(2005).  There is no comment in the medical evidence of 
record regarding tinnitus.

The veteran is considered competent to provide evidence that 
he believes he suffers from tinnitus and that he had tinnitus 
in service.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (Ringing in the ears is capable of lay observation).  

The Board notes that the veteran was scheduled for VA 
examinations in March 2001 and September 2002, however, he 
failed to report for those examinations.  It is not clear 
from the examination requests that notices of the 
examinations were mailed to the correct addresses.  The March 
2001 entry reported that the veteran was transferred to 
Montgomery, Alabama "via job (Armed Forces)".  Notice of 
these examinations were likely sent to the veteran's prior 
address in Mississippi as other VA correspondence from March 
2001 that was sent to the Mississippi address was returned.  
The veteran was scheduled for examinations at the Birmingham, 
Alabama, VA Medical Center (VAMC) in September 2002.  The 
veteran was located in Ohio at that time and there is no 
indication that he received notice of the examinations.

The veteran should be afforded a VA examination to evaluate 
his claim for service connection for hearing loss and 
tinnitus.  In regard to the veteran's claim for residuals of 
a compression injury of the spinal column and residuals of a 
varicocelectomy, the SMRs show that both issues were resolved 
on active duty.  The veteran was seen on April 17, 1990, for 
complaints of right-sided neck pain and was assessed as 
having a right trapezius muscle strain.  He was seen three 
days later and found to be qualified for flight duties and to 
return to the clinic whenever necessary.  The veteran's March 
1992 separation physical examination was negative for any 
mention of a residual from the incident.  The veteran was 
seen in June 1992 for complaints of an abscess as the site of 
his varicocelectomy wound.  The wound was opened and drained.  
He was seen again several days later and the wound was noted 
to be healing well.  He was to return to the clinic in the 
future as necessary.  Unless the veteran presents new 
evidence to show a current disability related to his spinal 
column or his varicocelectomy, no VA examination is required.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify if he is currently serving in 
the Naval Reserve, or if he has at any 
time since his release from active duty 
in August 1992.  If the veteran is 
currently serving in the Naval Reserve, 
he should be asked to identify his 
current unit so that his SMRs can be 
obtained.  If the veteran is not 
currently serving in the Naval Reserve, a 
request for his records should be made to 
a unit identified by the veteran, or to 
the Naval Reserve Personnel Center, or 
other record source as is appropriate.  

2.  Upon the completion of the 
development required in paragraph 1, the 
veteran should be afforded a VA audiology 
examination.  The report of examination 
must include audiometric test and speech 
recognition results necessary to apply 38 
C.F.R. § 3.385.  The examiner should 
obtain a detailed history of noise 
exposure, both in service and after.  The 
examiner is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
that any currently diagnosed hearing loss 
is related to the veteran's service.  The 
examiner is also requested to provide an 
opinion as to whether the veteran has 
tinnitus and whether there is at least a 
50 percent probability or greater that 
the tinnitus, if present, is related to 
the veteran's service.  A rationale for 
all opinions must be expressed.

3.  If and only if, evidence added to the 
record reflects that there is any current 
disorder related to the spinal column, or 
as a residual of a varicocelectomy, the 
veteran should be afforded a VA 
examination to evaluate his claim for 
service connection.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed and the 
results noted in the examination report.  
The examiner must review the veteran's 
claims file in association with the 
examination.  The examiner is requested 
to identify any and all conditions that 
may be present in the spinal column and 
any and all conditions that may be 
considered to be a residual of the 
veteran's varicocelectomy.  The examiner 
is requested to provide an opinion as to 
whether there is at least a 50 percent 
probability or greater that any 
identified condition is related to the 
veteran's military service.  The 
examination report must include a 
complete rationale for all opinions 
expressed.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  


Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

